Case 4:18-cv-00442-ALM-CMC Document 109 Filed 03/10/20 Page 1 of 2 PageID #: 5511



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                               Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                    UNOPPOSED MOTION FOR EXTENSION OF TIME

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to extend the

  deadline for his reply in support of his motion to amend his complaint (Doc. No. 98) from

  March 10, 2020 until March 13, 2020. Plaintiff’s Counsel worked through the previous

  weekend preparing for four depositions this week, plus a response to the Defendants’

  motion for sanctions that is due today. The Plaintiff requests three additional days to

  complete his reply, and the Defendants do not oppose this request.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                                            -1-
Case 4:18-cv-00442-ALM-CMC Document 109 Filed 03/10/20 Page 2 of 2 PageID #: 5512



                           CERTIFICATE OF CONFERENCE

         I certify that I conferred with Counsel for the Defendants via email and they do
  not intend to oppose this motion.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on March 10, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
